                            2:20-cv-02330-CSB-EIL # 1          Page 1 of 7
                                                                                                          E-FILED
                                                                      Friday, 20 November, 2020 02:18:46 PM
                                                                                 Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION


 MARSHA L. RIEKEN,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 2:20-cv-02330

 CONTINENTAL CENTRAL CREDIT, INC.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff, MARSHA L. RIEKEN (“Plaintiff”), by and through her

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of CONTINENTAL

CENTRAL CREDIT, INC. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Central District of Illinois and a significant portion of the events or omissions giving rise to

the claims occurred within the Central of the District of Illinois.




                                                  1
                          2:20-cv-02330-CSB-EIL # 1          Page 2 of 7




                                               PARTIES

   4. Plaintiff is a consumer over-the-age of 18 residing in Kankakee County, Illinois, which is

located within the Central District of Illinois.

   5. Defendant is a third-party debt collector located at 5611 Palmer Avenue, Suite G, Carlsbad,

California 92010. Defendant’s registered agent in Illinois is C T Corporation System, located at

208 South LaSalle Street, Suite 814, Chicago, Illinois 60604. Defendant regularly collects upon

consumers nationwide, including those located within the state of Illinois.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7. The instant action arises out of the nature of Defendant’s attempts to collect upon an unpaid

healthcare bill (“subject debt”) that Plaintiff purportedly defaulted upon.

   8. Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

   9. On or about September 17, 2020, Defendant mailed or caused to be mailed to Plaintiff a

collection letter via U.S. Mail in an attempt to collect upon the subject debt from Plaintiff. See

attached Exhibit A for a true and correct copy of Defendant’s correspondence dated September 17,

2020 (“the Collection Letter”).

   10. The Collection Letter was the first written communication Plaintiff received from

Defendant in connection with the subject debt.

   11. In addition to the principal balance, Defendant’s Collection Letter further itemized

interest in the amount of $0.38 and a collection fee of $0.00. Id.



                                                   2
                         2:20-cv-02330-CSB-EIL # 1             Page 3 of 7




   12. Towards the bottom of the Collection Letter, Defendant states, “INTEREST WILL

ACCRUE DAILY BASE ON PRINCIPAL AMOUNT.” Id.

   13. Defendant’s Collection Letter further states that any payment by phone, check or credit

card would be subject to a fee of either 3%, 3.333% or $3.40 (“convenience fee”). Id.

   14. Plaintiff became highly confused by this language and the imposition of fees, as she never

agreed to such a convenience fee with the original creditor.

   15. Accordingly, in November 2020, Plaintiff contacted Defendant via telephone to ascertain

additional information regarding her actual obligations pursuant to the subject debt.

   16. During this phone call, Plaintiff was informed that Defendant was a debt collector

attempting to collect upon the subject debt in the amount of $42.00.

   17. Defendant’s representative further stated that Defendant was not charging her interest or

fees, despite the Collection Letter indicating otherwise.

   18. Defendant’s communications created a probability of confusion as to how much Plaintiff

is said to owe regarding the subject debt, as Defendant supplied her with conflicting information.

   19. Confused and concerned after receiving the contradictory statements from Defendant,

Plaintiff spoke to her attorneys for assistance and clarification regarding her rights, resulting in

fees and expenses.

   20. Furthermore, through its Collection Letter, Defendant gave the false impression that it

could charge the convenience fee, when in fact, any such fee is impermissible pursuant to any

underlying contract between Plaintiff and the original creditor, or as a matter of law.

   21. The inclusion of an excessive convenience fee created a false, deceptive and misleading

representation as to the actual amount owed.




                                                 3
                          2:20-cv-02330-CSB-EIL # 1           Page 4 of 7




   22. After a reasonable time to conduct discovery, Plaintiff believes she can prove that all

actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

   23. Plaintiff was misled by Defendant’s statements, representations and/or omissions directed

to her through its Collection Letter and during her conversation with one of its representatives.

   24. Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue to

attempt to collect the subject debt from her using abusive, deceptive and unlawful means, and

ultimately cause her unwarranted financial harm.

   25. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of her state and federally protected interests

as a result of Defendant’s conduct.

   26. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive damages

and all other appropriate measures to punish and deter Defendant and other debt collectors from

engaging in the unlawful collection practices described in this Complaint, supra.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   27. Plaintiff repeats and alleges paragraphs 1 through 26 as though fully set forth herein.

   28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   30. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant is a




                                                  4
                                2:20-cv-02330-CSB-EIL # 1                Page 5 of 7




self-proclaimed debt collector and is a member of the California Association of Collectors, Inc.,

an association of debt collectors. 1

       31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

            a. Violations of the FDCPA § 1692e

       32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

       33. In addition, this section enumerates specific violations, such as:

               “The false representation of . . . the character, amount, or legal status of
               any debt . . . .” 15 U.S.C. § 1692e(2)(A).

               “The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a
               consumer.” 15 U.S.C. §1692e(10).

       34. Defendant violated 15 U.S.C. §§ 1692e and e(10) through the contradictory information it

presented to Plaintiff via its Collection Letter and subsequent conversation with Plaintiff. While

the Collection Letter explicitly informs Plaintiff, in capital letters, as well as through its itemization

of the subject debt, that interest will accrue daily based on the principal amount, Defendant

subsequently told Plaintiff the opposite, leaving her in a state of confusion.

       35. Moreover, Defendant’s Collection Letter insists that a convenience fee would apply to any

payment made by phone, check or credit card, but again, during the ensuing conversation,

Defendant informed Plaintiff that no convenience fees were being charged. This conflicting

information misled and deceived Plaintiff, and similarly misleads and deceives the least-




1
    https://web.calcollectors.net/Region-4/Continental-Central-Credit,-Inc-391

                                                           5
                             2:20-cv-02330-CSB-EIL # 1       Page 6 of 7




sophisticated consumer, as to the precise amount said to be owed on the debt, and whether

Defendant’s collection efforts are legitimate.

   36. Defendant further violated §§ 1692e, e(2)(A), e(10) through its representation that Plaintiff

would be charged a convenience fee. Such a fee is not authorized by any agreement between

Plaintiff and the original creditor, nor is it authorized as a matter of law or otherwise. Therefore,

Defendant’s attempt to collect upon these fees without any further explanation of what that balance

or rate represented, was a false and deceptive attempt to collect upon the subject debts.

   37. Defendant was not entitled to collect the convenience fee from Plaintiff in connection with

the subject debt, ultimately attempting to induce a greater payment from Plaintiff than it is

otherwise entitled to collect.

   38. Given Defendant’s blanket convenience fee percentages and rates, it is clear that any

payment submitted would go directly to Defendant, and thus, the convenience fee was not a pass-

through fee, but rather a convenience fee imposed by Defendant in an effort to collect an amount

above and beyond what was expressly authorized by the underlying agreement between Plaintiff

and the original creditor.


               b.      Violations of FDCPA § 1692f

   39. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   40. Moreover, under §1692f(1), a debt collector is prohibited from collecting “any amount

(including any interest, fee, charge, or expense incidental to the principal obligation) unless such

amount is expressly authorized by the agreement creating the debts or permitted by law.”




                                                 6
                        2:20-cv-02330-CSB-EIL # 1          Page 7 of 7




   41. Defendant violated §§ 1692f and f(1) when it attempted to collect the convenience fee,

despite the fact that said fee was not expressly authorized by the agreement creating the subject

debts, nor authorized by law.

   WHEREFORE, Plaintiff, MARSHA L. RIEKEN, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 20th day of November, 2020.              Respectfully Submitted,

                                                     /s/ Taxiarchis Hatzidimitriadis
                                                    Taxiarchis Hatzidimitriadis #6319225
                                                    David S. Klain #0066305
                                                    CONSUMER LAW PARTNERS, LLC
                                                    333 N. Michigan Ave., Suite 1300
                                                    Chicago, Illinois 60601
                                                    (267) 422-1000 (phone)
                                                    (267) 422-2000 (fax)
                                                    teddy@consumerlawpartners.com

                                                    Attorneys for Plaintiff, Marsha L. Rieken




                                                7
